 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    RONNIE MONEY COLEMAN,                             Case No. 3:19-cv-00172-RCJ-WGC
12                       Petitioner,                    ORDER
13           v.
14    WILLIAM GITTERE, et al.,
15                       Respondents.
16

17          Respondents having filed an unopposed motion for enlargement of time (first request)

18   (ECF No. 55), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' unopposed motion for enlargement of

20   time (first request) (ECF No. 55) is GRANTED. Respondents will have up to and including July

21   13, 2001, to respond to the motion to strike or, in the alternative, motion for more definite

22   statement (ECF No. 52).

23          DATED: July 8, 2021.
24                                                                 ______________________________
                                                                   ROBERT C. JONES
25                                                                 United States District Judge
26
27

28
                                                        1
